DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 08/13/2021 to claims 1, 4-5, 15, 17, 19, and 22, and the addition of claims 23-30, and the cancellation of claims 6-8 and 21 are acknowledged by the examiner. 
Claims 2-3, 9, 13, and 16 remain cancelled. 
Claims 1, 4-5, 10-12, 14-15, 17-20, and 22-30 are currently pending and are under examination below. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office action has been updated in light of the amendments. 
Anvari remains as relevant prior art to teach a processor control, and Phillips remains as prior art to teach a T-shaped slider. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “the second end of pedestal” in line 5 should be read as “the second end of the pedestal.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the track" in line 11.  There is insufficient antecedent basis for this limitation in the claim due to the amendments to the claim.
Claims 20 and 22 are rejected for depending on a previously rejected claim. 
Claim 30 recites the limitation "the stabilization member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is being read as “the sterilization member.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-12, 14, 22, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvlis (US 4,140,105) in view of WANG et al. (referred to as “WANG”) (US 2017/0181715 A1) further in view of Masson (US 7,913,337 B1).
Regarding claim 1, Duvlis discloses a surgical sterilization system (see Fig. 1) comprising:
a surgical table (see Fig. 1) comprising a base (5a) extending along a longitudinal axis between opposite first and second ends (definition of base: that on which a thing stands or rests, https://www.dictionary.com/browse/base, thus see Fig. 1; figure 1 shows the operating table which comprises plate 5a which is interpreted to be a base as platform 5 and a patient rests on it, and plate 5a extends along a longitudinal axis or length wise between a first opposite end which is where blower 1 is located and a second opposite end which is where suction head 2 is located), the table comprising a pedestal having a first end and an opposite second end (definition of pedestal: a supporting structure or piece, https://www.dictionary.com/browse/pedestal, thus see Modified Fig. 1 of Duvlis; the pedestal P is labeled in Modified Fig. 1 of Duvlis as it is a supporting structure or piece and supports plate 5a, platform 5, and the patient, the pedestal P has a first end which is the end in direct contact with plate 5a and an opposite second end in direct contact with pedestal 6), the table comprising a patient support (6) coupled to the second end of pedestal such that the patient 
a sterilization member (1, 2) disposable with the surgical table and including a dispenser (1) configured for alignment with a surface of a body disposed with the patient support (6) (see Fig. 1; blower 1 and suction head 2 make up a sterilization member as they work together to shield a patient from bacteria, and blower 1 is a dispenser as it dispenses sterilized air as indicated by the arrows in Fig. 1, and blower 1 is configured for alignment with a surface of a body of a patient which is disposed or arranged with the pedestal 6 or patient support, see Col. 4 lines 35-57), the dispenser (1) having a flexible profile to conform to a shape of the body (see Fig. 1 and Col. 2 lines 28-33, Col. 6 lines 33-39; blower 1 has a casing 20 which may be made out of deformable material so that it can be flexed to change the size or shape of blower 1, thus blower 1 has a flexible profile to conform to a shape of the patient’s body), the sterilization member (1, 2) comprising a slider (8), the slider (8) being connected to the dispenser (1) by a post (8) extending parallel to the pedestal (P) (see Modified Fig. 1 of Duvlis and Col. 4 lines 50-
the dispenser (1) being configured for applying a preparation material to the surface (see Fig. 1 and Col. 4 lines 35-38; blower 1 is configured for applying sterilized air to the surface of a patient during surgery and sterilized air is a preparation material as it is something that must be produced or manufactured, and prepares a surgeon to operate on a patient).
Duvlis does not disclose a pedestal having a first end extending from the second end of the base, the base comprising a slot extending into the first end of the base, the sterilization member comprising a slider slidably disposed in the slot for movement relative to the surface.
However, WANG teaches an analogous pedestal (1200) having a first end extending from the second end of the base (1100) (see Modified Fig. 1 of WANG; support device 1200 is an analogous pedestal as it is a supporting structure or piece and holds/supports the table 1100 and patient, and support device 1200 is made up of holder 1210 which has a first end which is the top surface and is labeled in Modified Fig. 1 of WANG and holder 1210 has a second end which is the bottom surface which is in direct contact with the base 1220 and is also labeled in Modified Fig. 1 of WANG, and the first end of support device 1200 extends from the second end of table 1100 which is interpreted as the base as a patient rests on table 1100, as seen in Modified Fig. 1 of WANG, as the first and second ends of table 1100 has also been labeled) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of pedestal (P) and base (6) of Duvlis so that the pedestal has a first end extending from the second end of the base as taught by WANG to have provided an improved surgical table that moves along the width direction (see [0039]) which helps a patient to maintain a desired posture (see [0006]]) and is easier on the doctor during procedures. 
Duvlis in view of WANG discloses the invention as discussed above. 
Duvlis in view of WANG does not disclose the base comprising a slot extending into the first end of the base, a slider slidably disposed in the slot for movement relative to the surface.
However, Masson teaches an analogous base (14) comprising a slot (21) extending into the first end of the base (14) (see Figs. 1-3; frame 14 is interpreted as the base as a patient would rest on frame 14 and comprises slots 21 extending into the first end of frame 14, as slots 21 extend through back section 16 of frame 14, which is the first end of frame 14), a slider (23) slidably disposed in the slot (21) for movement relative to the surface (see Figs. 1-3 and Col. 9 lines 61-63, Col. 10 lines 11-14; rod 23 is a slider as rod 23 is disposed in slots 21 and can move along slots 21 for movement relative to the surface of a patient’s body) providing a rod that is inserted and movable therein (see Col. 9 lines 61-63). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base (5a) of Duvlis with a slot extending into the first end of the base as taught by slot (21) of Masson and to have replaced  

    PNG
    media_image1.png
    358
    632
    media_image1.png
    Greyscale

Modified Fig. 1 of Duvlis. 

    PNG
    media_image2.png
    278
    424
    media_image2.png
    Greyscale

Modified Fig. 1 of WANG. 
Regarding claim 4, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the slot (21 of Masson) defines a track and the sterilization member (1, 2 of 
Regarding claim 10, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the preparation material includes an antiseptic fluid (definition of antiseptic: free from what is held to be contaminating, https://www.merriam-webster.com/dictionary/antiseptic, thus the preparation material is sterilized air or gas, which is an antiseptic fluid; see Col. 1 lines 62-66 of Duvlis).
Regarding claim 11, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the dispenser (1 of Duvlis) includes a nozzle having a selected flow rate (see Fig. 3 of Duvlis ; insert 9 of Duvlis is part of blower 1 of Duvlis and may comprise nozzles (not specifically shown) whose orifices constitute the openings 12, 13 of Duvlis, and can be readily adjusted to ensure proper concentration of air streams thus having a selected flow rate as the 
Regarding claim 12, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the dispenser (1 of Duvlis) includes a plurality of nozzles spaced apart and uniformly disposed along a surface of the sterilization member (1, 2 of Duvlis) (see Col. 7 lines 19-24 of Duvlis; insert 9 of Duvlis is part of blower 1 of Duvlis and may comprise nozzles (not specifically shown) whose orifices constitute the openings 12, 13 of Duvlis, thus there is a plurality of nozzles that are spaced apart and uniformly disposed along a surface of blower 1 of Duvlis, which is part of the sterilization member, see Fig. 3 of Duvlis).
Regarding claim 14, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1.
Although Duvlis in view of WANG further in view of Masson does not explicitly disclose a draping movable between a non-deployed orientation and a deployed orientation to define a sterile region about the body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that there would be a draping present during a medical operation which is when the device of Duvlis in view of WANG further in view of Masson would be used, and thus the draping would be in a deployed orientation to define a sterile region about the body of a patient and is movable between a non-deployed orientation when the medical operation is complete and the draping is removed.
Regarding claim 22, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further 
Regarding claim 25, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the post (23 of Masson) comprises a first end coupled directly to the slider and an opposite second end coupled directly to the dispenser (1 of Duvlis) (as previously modified above (see claim 1), the end of rod 23 of Masson is the slider and thus is directly coupled at a first end and the opposite end is directly coupled to blower 1 of Duvlis, as support 8 of Duvlis is directly coupled to blower 1 of Duvlis). 
Regarding claim 26, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the first end of the base (5a of Duvlis) includes a first end surface and the second end of the base (5a of Duvlis) includes an opposite second end surface (see Modified Fig. 1 of Duvlis; the first end and first end surface of plate 5a of Duvlis are labeled as well as the second end and second end surface of plate 5a of Duvlis), the slot (21 of Masson) extending into the first end surface without extending through the second end surface (see Figs. 1-3 of Masson; as previously modified above (see claim 1), slots 21 of Masson extend into the first end surface without extending through the second end surface). 
Regarding claim 27, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the first end of the base (5a of Duvlis) includes a first end surface and the second end of the base (5a of Duvlis) includes an opposite second end surface (see Modified 
Regarding claim 28, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the first end of the base (5a of Duvlis) includes a first end surface and the second end of the base (5a of Duvlis) includes an opposite second end surface (see Modified Fig. 1 of Duvlis; the first end and first end surface of plate 5a of Duvlis are labeled as well as the second end and second end surface of plate 5a of Duvlis), the base (5a of Duvlis) including opposite first and second side surfaces each extending continuously from the first end surface to the second end surface (see Modified Fig. 1 of Duvlis; the highlighted portion in Modified Fig. 1 of Duvlis shows the first side surface, as it is the side of plate 5a of Duvlis, which extends continuously from the first end surface to the second end surface, and on the other side of plate 5a of Duvlis (not shown) would be the second side surface), the slot (21 of Masson) being positioned equidistant between the first and second side surfaces (see Modified Fig. 1 of Duvlis and Figs. 1-3 of Masson; as previously modified above (see claim 1), slots 21 of Masson are 
Regarding claim 29, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the sterilization member (1, 2 of Duvlis) is spaced apart from the patient support (6 of Duvlis) (see Fig. 1 of Duvlis; blower 1 of Duvlis and head suction 2 of Duvlis are spaced apart from pedestal 6 of Duvlis). 
Regarding claim 30, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the slider (23 of Masson) is positioned in the slot (21 of Masson) in a manner that prevents rotation of the stabilization member (1, 2 of Duvlis) relative to the base (5a of Duvlis) and the patient support (6 of Duvlis) (as previously modified above (see claim 1), rod 23 of Masson is positioned in slots 21 of Masson in a manner that prevents rotation of blower 1 of Duvlis relative to plate 5a of Duvlis and pedestal 6 of Duvlis as rod 23 of Duvlis is tightened/clamped via clamp 25 of Masson to prevent any movement in slots 21 of Masson). 
Claim 5, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvlis in view of WANG in view of Masson further in view of Anvari (US 2006/0149418 A1).
Regarding claim 5, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. Duvlis in view of WANG further in view of Masson further discloses wherein the slot (21 of Masson) defines a track and the sterilization member (1, 2 of Duvlis) is manually translatable relative to the surface along the track (definition of track: the course or route followed by someone or something, https://www.lexico.com/en/definition/track, thus See Figs. 2-3 of Masson; as previously modified above (see claim 1), slots 21 of Masson defines a track or defines a course/route that is to be followed by blower 1 of Duvlis via rod 23 of Masson and thus is manually translatable relative to the surface along the track as rod 23 of Masson is movable along slots 21 of Masson by untightening clamp 25 of Masson). 
Duvlis in view of WANG further in view of Masson does not disclose the sterilization member is selectively translatable relative to the surface along the track via processor control. 
However, Anvari teaches an analogous surgical table (10) and an analogous track (18) with a processor control (see Figs. 2-3 and [0019]-[0021]; base stations 16 are located along track system 18 to independently move along it while console 20, 34 and control unit 35 controls the system) providing a solution to not have to manually reposition a surgical apparatus while the patient is resident on the table (see [0004] and [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots (21 of Masson) and the slider (23 of Masson) of the surgical table in the device of Duvlis in view of WANG further in view of Masson with track system (18) and base station (16), secondary shoulder (17), control unit (35), and console (20, 34) as taught by Anvari to have provided an improved operating table that uses a processor control in order to not manually reposition a surgical apparatus while the patient is resident on the table (see [0004] and [0005]) so that a surgeon does not have to leave where he is while working. 
Duvlis in view of WANG in view of Masson further in view of Anvari discloses the invention as discussed above. Duvlis in view of WANG in view of Masson further in view of 
Regarding claim 19, Duvlis discloses a surgical sterilization system (see Fig. 1) comprising:
a surgical table (see Fig. 1) comprising a base (5a) extending along a longitudinal axis between opposite first and second ends (definition of base: that on which a thing stands or rests, https://www.dictionary.com/browse/base, thus see Fig. 1; figure 1 shows the operating table which comprises plate 5a which is interpreted to be a base as platform 5 and a patient rests on it, and plate 5a extends along a longitudinal axis or length wise between a first opposite end which is where blower 1 is located and a second opposite end which is where suction head 2 is located, see modified Fig. 1 of Duvlis), the table comprising a pedestal having a first end and an opposite second end (definition of pedestal: a supporting structure or piece, https://www.dictionary.com/browse/pedestal, thus see Modified Fig. 1 of Duvlis; the pedestal P is labeled in Modified Fig. 1 of Duvlis as it is a supporting structure or piece and supports plate 5a, platform 5, and the patient, the pedestal P has a first end which is the end in direct contact with plate 5a and an opposite second end in direct contact with pedestal 6), the table comprising a patient support (6) coupled to the second end of pedestal such that the patient support (6) is spaced apart from the base (5a) by the pedestal and extends parallel to the 
a sterilization member (1, 2) including a dispenser (1) configured for alignment with a surface of a body disposed with the surgical table to apply a preparation material to the surface (see Fig. 1 and Col. 4 lines 35-38; blower 1 and suction head 2 make up a sterilization member as they work together to shield a patient from bacteria, and blower 1 is aligned with the surface of a patient’s body and blower 1 is configured for applying sterilized air to the surface of a patient during surgery and sterilized air is a preparation material as it is something that must be produced or manufactured, and prepares a surgeon to operate on a patient), the sterilization member (1, 2) being selectively translatable relative to the surface (see Col. 4 lines 50-60, and Col. 7 lines 58-63; blower 1 comprises support 8 which is selectively translatable or movable as support 8 allows blower 1 to move up/down or pivot relative to the surface of a patient’s body), he dispenser (1) having a flexible profile to conform to a shape of the body (see Fig. 1 and Col. 2 lines 28-33, Col. 6 lines 33-39; blower 1 has a casing 20 which may be made out of deformable material so that it can be flexed to change the size or shape of blower 1, thus blower 1 has a flexible profile to conform to a shape of the patient’s body), the surface and the dispenser (1) 
Duvlis does not disclose a pedestal having a first end extending from the second end of the base, the base comprising a slot extending into the first end of the base, the sterilization member being selectively translatable relative to the surface along the track via processor control, the sterilization member comprising a slider slidably disposed in the slot, and a draping 
Although Duvlis in view of WANG further in view of Masson does not explicitly disclose a draping movable between a non-deployed orientation and a deployed orientation to define a sterile region about the body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that there would be a draping present during a medical operation which is when the device of Duvlis in view of WANG further in view of Masson would be used, and thus the draping would be in a deployed orientation to define a sterile region about the body of a patient and is movable between a non-deployed orientation when the medical operation is complete and the draping is removed.
Duvlis does not disclose a pedestal having a first end extending from the second end of the base, the base comprising a slot extending into the first end of the base, the sterilization member being selectively translatable relative to the surface along the track via processor control, and the sterilization member comprising a slider slidably disposed in the slot.
However, WANG teaches an analogous pedestal (1200) having a first end extending from the second end of the base (1100) (see Modified Fig. 1 of WANG; support device 1200 is an analogous pedestal as it is a supporting structure or piece and holds/supports the table 1100 and patient, and support device 1200 is made up of holder 1210 which has a first end which is the top surface and is labeled in Modified Fig. 1 of WANG and support device 1200 has a second end which is the bottom surface which is in direct contact with the guide device 1300 and is also labeled in Modified Fig. 1 of WANG, and the first end of support device 1200 extends from the second end of table 1100 which is interpreted as the base as a patient rests on table 1100, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of pedestal (P) and base (6) of Duvlis so that the pedestal has a first end extending from the second end of the base as taught by WANG to have provided an improved surgical table that moves along the width direction (see [0039]) which helps a patient to maintain a desired posture (see [0006]]) and is easier on the doctor during procedures.
Duvlis in view of WANG discloses the invention as discussed above. 
Duvlis in view of WANG does not disclose the base comprising a slot extending into the first end of the base, the sterilization member being selectively translatable relative to the surface along the track via processor control, and the sterilization member comprising a slider slidably disposed in the slot.
However, Masson teaches an analogous base (14) comprising a slot (21) extending into the first end of the base (14) (see Figs. 1-3; frame 14 is interpreted as the base as a patient would rest on frame 14 and comprises slots 21 extending into the first end of frame 14, as slots 21 extend through back section 16 of frame 14, which is the first end of frame 14), a slider (23) slidably disposed in the slot (21) for movement relative to the surface (see Figs. 1-3 and Col. 9 lines 61-63, Col. 10 lines 11-14; rod 23 is a slider as rod 23 is disposed in slots 21 and can move 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base (5a) of Duvlis with a slot extending into the first end of the base as taught by slot (21) of Masson and to have replaced  the slider (8) of Duvlis with a slider slidably disposed in the slot as taught by rod (23) and clamp (25) of Masson to have provided an improved surgical table that provides a rod that is inserted and moveable in the slot (see Col. 9 lines 61-63) to provide adjustability to fit various patient sizes.
Duvlis in view of WANG further in view of Masson discloses the invention as discussed above. Duvlis in view of WANG further in view Masson further discloses the sterilization member (1, 2 of Duvlis) being selectively translatable relative to the surface along the track (21 of Masson) (definition of track: the course or route followed by someone or something, https://www.lexico.com/en/definition/track, thus See Figs. 2-3 of Masson; as previously modified above (see claim 1), slots 21 of Masson defines a track or defines a course/route that is to be followed by blower 1 of Duvlis via rod 23 of Masson and thus is manually translatable relative to the surface along the track as rod 23 of Masson is movable along slots 21 of Masson by untightening clamp 25 of Masson).
Duvlis in view of WANG further in view of Masson does not disclose being selectively translatable relative to the surface along the track via processor control.
However, Anvari teaches an analogous surgical table (10) and an analogous track (18) with a processor control (see Figs. 2-3 and [0019]-[0021]; base stations 16 are located along 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots (21 of Masson) and the slider (23 of Masson) of the surgical table in the device of Duvlis in view of WANG further in view of Masson with track system (18) and base station (16), secondary shoulder (17), control unit (35), and console (20, 34) as taught by Anvari to have provided an improved operating table that uses a processor control in order to not manually reposition a surgical apparatus while the patient is resident on the table (see [0004] and [0005]) so that a surgeon does not have to leave where he is while working. 
Duvlis in view of WANG in view of Masson further in view of Anvari discloses the invention as discussed above. Duvlis in view of WANG in view of Masson further in view of Anvari further discloses the sterilization member (1, 2 of Duvlis) is selectively translatable relative to the surface along the track (21 of Masson, 18 of Anvari) via processor control (20, 34, 35 of Anvari) (as previously modified above, blower 1 of Duvlis is selectively translatable relative to the surface along slots 21 of Masson which define a track and along track 18 of Anvari, as modified, via control unit 35 of Anvari and consoles 20, 34 of Anvari; see [0019]-[0021] of Anvari). 
Regarding claim 20, Duvlis in view of WANG in view of Masson further in view of Anvari discloses the invention as discussed in claim 19. Duvlis in view of WANG in view of Masson further in view of Anvari further discloses wherein the dispenser (1 of Duvlis) includes a 
Regarding claim 22, Duvlis in view of WANG in view of Masson further in view of Anvari discloses the invention as discussed in claim 19. Duvlis in view of WANG in view of Masson further in view of Anvari further discloses wherein the dispenser (1 of Duvlis) has an arcuate configuration (see Figs. 1 and 3 of Duvlis; blower 1 of Duvlis has an arcuate or curved configuration). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvlis in view of WANG in view of Masson further in view of WANG.
Regarding claim 23, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. 
Duvlis in view of WANG further in view of Masson does not disclose wherein the patient support extends from the second end of the pedestal in a cantilevered configuration. 
However, WANG teaches an analogous patient support (1300) wherein the patient support (1300) extends from the second end of the pedestal (1200) in a cantilevered configuration (see Modified Fig. 1 of WANG; guide device 1300 is a patient support as it bears the weight of the support device 1200 and bears the weight of the patient and keeps the support device 1200 in an upright position, and guide device 1300 extends from the second end 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the patient support (6 of Duvlis) and the pedestal (P of Duvlis) in device of Duvlis in view of WANG further in view of Masson with guide device (1300) and support device (1200) as taught by WANG so that the patient support extends from the second end of the pedestal in a cantilevered configuration to have provided an improved surgical table that is able to support, position, and transport the support device or patient support (see [0040]) to help a patient maintain a desired posture for a long period of time (see [0006]) so that it is easier on the doctor during procedures. 
Claim 15, 17-18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvlis in view of WANG in view of Masson further in view of Phillips (US 5,362,021).
Regarding claim 15, Duvlis discloses a surgical sterilization system (see Fig. 1) comprising: 
a surgical table (see Fig. 1) comprising a base (5a) extending along a longitudinal axis between opposite first and second ends (definition of base: that on which a thing stands or rests, https://www.dictionary.com/browse/base, thus see Fig. 1; figure 1 shows the operating table which comprises plate 5a which is interpreted to be a base as platform 5 and a patient rests on it, and plate 5a extends along a longitudinal axis or length wise between a first opposite end which is where blower 1 is located and a second opposite end which is where suction head 2 is located), the table comprising a pedestal having a first end and an opposite 
a sterilization member (1, 2) including a dispenser (1) having at least one nozzle aligned with a surface of a body disposed with the surgical table (see Fig. 3 and Col. 7 lines 19-24; insert 9 which is part of blower 1 may comprise nozzles (not specifically shown) whose orifices constitute the openings 12, 13 thus there is at least one nozzle aligned with a surface of a body disposed with the surgical table), the dispenser (1) having a flexible profile to conform to a shape of the body (see Fig. 1 and Col. 2 lines 28-33, Col. 6 lines 33-39; blower 1 has a casing 20 
Duvlis does not disclose a pedestal having a first end coupled directly to the second end of the base, the base comprising a slot extending through an end surface of the first end of the base without extending through an end surface of the second end of the base, and the 
However, WANG teaches an analogous pedestal (1200) having a first end directly coupled to the second end of the base (1100) (see Modified Fig. 1 of WANG; support device 1200 is an analogous pedestal as it is a supporting structure or piece and holds/supports the table 1100 and patient, and support device 1200 is made up of holder 1210 which has a first end which is the top surface and is labeled in Modified Fig. 1 of WANG and support device 1200 has a second end which is the bottom surface which is in direct contact with the guide device 1300 and is also labeled in Modified Fig. 1 of WANG, and the first end of support device 1200 is directly coupled to the second end of table 1100 which is interpreted as the base as a patient rests on table 1100, as seen in Modified Fig. 1 of WANG, as the first and second ends of table 1100 has also been labeled) providing a surgical table that moves along the width (see [0039]) which helps a patient to maintain a desired posture (see [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of pedestal (P) and base (6) of Duvlis so that the pedestal has a first end extending from the second end of the base as taught by WANG to have provided an improved surgical table that moves along the width direction (see [0039]) which helps a patient to maintain a desired posture (see [0006]]) and is easier on the doctor during procedures.
Duvlis in view of WANG discloses the invention as discussed above. 
Duvlis in view of WANG does not disclose the base comprising a slot extending through an end surface of the first end of the base without extending through an end surface of the 
However, Masson teaches an analogous base (14) comprising a slot (21) extending through an end surface of the first end of the base (14) without extending through an end surface of the second end of the base (14) (see Figs. 1-3; frame 14 is interpreted as the base as a patient would rest on frame 14 and comprises slots 21 extending through an end surface of the first end of frame 14, as slots 21 extend through back section 16 of frame 14, which is the first end of frame 14 without extending through an end surface of the second end of frame 14, which would be the end surface of foot section 36), a slider (23) slidably disposed in the slot (21) for movement relative to the surface (see Figs. 1-3 and Col. 9 lines 61-63, Col. 10 lines 11-14; rod 23 is a slider as rod 23 and clamp 25 are disposed in slots 21 and can move along slots 21 for movement relative to the surface of a patient’s body) providing a rod that is inserted and movable therein (see Col. 9 lines 61-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base (5a) of Duvlis with a slot extending through an end surface of the first end of the base without extending through an end surface of the second end  of the base as taught by slot (21) of Masson and to have replaced  the slider (8) of Duvlis with a slider slidably disposed in the slot as taught by rod (23) and clamp (25) of Masson to have provided an improved surgical table that provides a rod that is inserted 
Duvlis in view of WANG further in view of Masson discloses the invention as discussed above. 
Duvlis in view of WANG further in view of Masson does not disclose the sterilization member comprising a T-shaped slider. 
However, Phillips teaches an analogous slider (30, 20, VL) wherein the slider (30, 20, VL) is T-shaped (see Fig. 13; clamp 30 is T-shaped, see Modified Fig. 2 of Phillips and Modified Fig. 13 of Phillips, which shows the T-shape in clamp 30) providing any desired horizontal position with respect to an operating table by means of the clamp that also allows for releasable security via the locking knob (see Col. 5 lines 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of the slider (23 of Masson) in the device of Duvlis in view of WANG further in view of Masson to be T-shaped and to have provided the slots (21 of Masson) in the device of Duvlis in view of WANG further in view of Masson as taught by Phillips with rails (13) as taught by Phillips to have provided an improved sterilization system that provides any desired horizontal position with respect to an operating table by means of the clamp that also allows for releasable security via the locking 

    PNG
    media_image3.png
    998
    937
    media_image3.png
    Greyscale

Modified Fig. 2 of Phillips. 

    PNG
    media_image4.png
    376
    427
    media_image4.png
    Greyscale

Modified Fig. 13 of Phillips. 
Regarding claim 17, Duvlis in view of WANG in view of Masson further in view of Phillips discloses the invention as discussed in claim 15. Duvlis in view of WANG in view of Masson further in view of Phillips further discloses wherein the dispenser (1 of Duvlis) has an arcuate configuration (see Figs. 1 and 3 of Duvlis; blower 1 of Duvlis has an arcuate or curved configuration). 
Regarding claim 18, Duvlis in view of WANG in view of Masson further in view of Phillips discloses the invention as discussed in claim 15. Duvlis in view of WANG in view of Masson further in view of Phillips further discloses wherein the dispenser (1 of Duvlis) includes a plurality of nozzles spaced apart and uniformly disposed along a surface of the sterilization member (1, 2 of Duvlis) (see Col. 7 lines 19-24 of Duvlis; insert 9 of Duvlis is part of blower 1 of Duvlis and may comprise nozzles (not specifically shown) whose orifices constitute the openings 12, 13 of Duvlis, thus there is a plurality of nozzles that are spaced apart and uniformly disposed along a surface of blower 1 of Duvlis, which is part of the sterilization member, see Fig. 3 of Duvlis).
Regarding claim 24, Duvlis in view of WANG further in view of Masson discloses the invention as discussed in claim 1. 
Duvlis in view of WANG further in view of Masson does not disclose wherein the slider is T-shaped. 
However, Phillips teaches an analogous slider (30, 20, VL) wherein the slider (30, 20, VL) is T-shaped (see Fig. 13; clamp 30 is T-shaped, see Modified Fig. 2 of Phillips and Modified Fig. 13 of Phillips, which shows the T-shape in clamp 30) providing any desired horizontal position 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of the slider (23 of Masson) in the device of Duvlis in view of WANG further in view of Masson to be T-shaped and to have provided the slots (21 of Masson) in the device of Duvlis in view of WANG further in view of Masson as taught by Phillips with rails (13) as taught by Phillips to have provided an improved sterilization system that provides any desired horizontal position with respect to an operating table by means of the clamp that also allows for releasable security via the locking knob (see Col. 5 lines 1-10) and allows for a better grip on rail so that the clamp does not fall off.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.H./Examiner, Art Unit 3786             

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786